                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION

 DAVID DOODY,

               Plaintiff,

       v.

 ARDAGH GLASS INC.,

               Defendant.


                    PLAINTIFF, DAVID DOODY’S, COMPLAINT



                             PRELIMINARY STATEMENT
      1.      Plaintiff David Doody (“Plaintiff”) brings this action against his

employer, Ardagh Glass Inc. (“Defendant”) for violations of the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., as amended (“ADEA”) to discriminate

against him with respect to discharging him and replacing him with less qualified

personnel based on pretextual, false reasons when younger comparators were not

disciplined and/or discharged despite workplace infractions, because of his age.

      2.       Plaintiff brings this action pursuant to ADEA for the purpose(s) of

obtaining relief for back pay, reinstatement or frontpay, liquidated damages, costs,

attorneys’ fees, injunctive relief, and/or any such other relief that the Court may

deem appropriate.

                            JURISDICTION AND VENUE

      3.       The Court has original jurisdiction to hear this Complaint and




                                         1
           Case 2:21-cv-00246-WED Filed 02/23/21 Page 1 of 8 Document 1
to adjudicate the claims stated herein under 29 USC § 623, et seq., as

amended ( “ADEA”), and 29 USC 206(d), et seq. – all federal statutory law in

place at the time of the actions alleged that gave rise to this complaint.

       4.       The Court has supplemental jurisdiction over any state law claims

pursuant to 28 U.S.C. § 1367, as they are so related in this action within

such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) in the

U.S. District Court for the Eastern District of Wisconsin because a

substantial part of the events giving rise to the claims occurred within the

District and Defendant maintained substantial and systematic contacts in

this District during the events that gave rise to the claims.

       6.      Plaintiff has exhausted his administrative remedies prior to

filing this lawsuit. Plaintiff filed a complaint with State of Wisconsin

Department of Workforce Development Equal Rights Division (“ERD”), ERD

Case # CR201901426, which was cross-filed as EEOC Case #

26G201900886C, on May 28, 2019. See Exhibit A. The complaint included

his claim for age discrimination, having been born on October 11, 1948. At

the request of the Plaintiff, EEOC issued its right to sue letter on November

25, 2020, and was received by Plaintiff through his counsel in the mail two

days thereafter. See Exhibit B.

                                    PARTIES




                                          2
            Case 2:21-cv-00246-WED Filed 02/23/21 Page 2 of 8 Document 1
      7.        Defendant is a manufacturing company with an office in Racine

County, Wisconsin.

      8.        Plaintiff is an adult resident of Spring Grove, IL.

      9.        The events that gave rise to this action occurred primarily in

Racine County, Wisconsin.

                           GENERAL ALLEGATIONS

      10.       Plaintiff, a male, of over 40 years in age – having been born on

October 11, 1948 –, worked for Defendant for 12 years, as a qualified mold

maker.

      11.       During his time working for Defendant, Plaintiff had been an

exemplary employee with a mostly clean record, particularly in the five

years leading up to his termination.

      12.       During his time working for Defendant, Plaintiff was

consistently lauded for his high quality level of work. He worked an average

of 90 hours per week, while maintaining consistently high levels of

productivity.

      13.       During his time working for Defendant, Plaintiff personally

witnessed an environment of inappropriate comments, and was a part of

that environment, but contributed no more to that environment than his co-

workers did.

      14.       During his time working for Defendant, Plaintiff was aware of

Brian M., Ray S., Jebediah, Dolce, Allison, and Danielle M. suffering lesser



                                         3
           Case 2:21-cv-00246-WED Filed 02/23/21 Page 3 of 8 Document 1
discipline than discharge for serious infractions; those individuals are at

least 10 years younger than Plaintiff.

      15.      On January 18, 2019, Plaintiff was called to the personnel office

at approximately 6:30 pm CT, and was escorted by two supervisors, Kevin L.

and Will. He was then handed a suspension form for misconduct upon

arrival, and was escorted by two police officers. He was not advised at the

time why he was escorted out, and the police officers did not act as if they

thought the matter serious.

      16.      Plaintiff immediately requested that Paul Hubbard file a

grievance with the union.

      17.      On January 21, 2019, Plaintiff received a letter of discharge,

without being provided a reason for his discharge.

      18.      Upon information and belief, Plaintiff now believes – based on

what he learned during the administrative investigation process – that he

was terminated for comments he never made and actions he never

undertook. He was never given an opportunity to deny these comments or

actions despite grieving the termination.

      19.      Plaintiff was never offered reinstatement after the filing of his

grievance.

      20.      Plaintiff suffered depression, and serious health issues since his

termination.

                          FIRST CLAIM FOR RELIEF



                                      4
        Case 2:21-cv-00246-WED Filed 02/23/21 Page 4 of 8 Document 1
                              Violations of ADEA –
                    Age Discrimination in Discriminatory Discharge

      21.    Plaintiff reasserts and incorporates by reference all previous

paragraphs as if they were set forth herein.

      22.    The Age Discrimination in Employment Act of 1967, 29 U.S.C.

§621 et seq., (“ADEA”) makes it unlawful for an employer to fail or refuse to

hire, discharge, limit, segregate, or classify its employees in any way which

would deprive or tend to deprive any individual of employment opportunities

or otherwise adversely affect her status as an employee, because of such

individual’s age.

      23.    During his employment with Defendant, Plaintiff was entitled

to the rights, protections, and benefits provided under ADEA.

      24.    During Plaintiff’s employment with Defendant, Defendant was

an employer within the meaning of ADEA and Plaintiff was an employee

within the meaning of ADEA.

      25.    Plaintiff was discharged based on accusations that are entirely

false, and for which Plaintiff was not provided an opportunity to know of the

accusations and defend them, even after filing his grievance.

      26.    Numerous comparators that are more than 10 years younger

than Plaintiff were treated differently than Defendant.

      27.    During his time working for Defendant, Plaintiff was aware of

Brian M., Ray S, Jebediah, Dolce, Allison, and Danielle M. suffering lesser




                                       5
         Case 2:21-cv-00246-WED Filed 02/23/21 Page 5 of 8 Document 1
discipline than discharge for serious infractions; those individuals are at

least 10 years younger than Plaintiff.

      28.    For example, Brian M. received a one-day suspension when

police were called in for sexual harassment in the shower, Ray S. received a

written warning for his involvement in a serious confrontation at the job,

and Jebediah received three consecutive warnings before his termination for

inappropriate conduct.

      29.    Upon information and belief, Defendant knew that the

allegations levied against Plaintiff were false, but acted on them anyway.

      30.    In support for this belief, Plaintiff feels he would have been

notified of the accusations if they were real.

      31.    And, Plaintiff would have been given a chance to defend the

accusations if the accusations were real when Defendant went from

suspending Plaintiff to terminating Plaintiff for the same conduct without

discussing same with Plaintiff (or giving him any information as to the

accusations before acting to terminate him).

      32.    And, Plaintiff would have been given leniency as his younger

colleagues had been afforded in disciplining him before terminating him.

      33.    Additionally, the fact that the police did not take the

allegations seriously, and that the alleged inappropriate comments are

mostly false and – where true – are no more serious than comments made

regularly by Plaintiff’s younger colleagues, demonstrate that Defendant had



                                       6
         Case 2:21-cv-00246-WED Filed 02/23/21 Page 6 of 8 Document 1
pretextual motives in terminating Plaintiff and refusing to give him a

chance to defend or to be rehired after he had grieved.

      34.    After Plaintiff turned 70 years of age, three young apprentices

became journeyman – meaning that Defendant no longer needed another

journeyman, such as Plaintiff. This provided motive for Defendant to

discharge Plaintiff.

      35.    By the conduct as alleged herein, Defendant subjected Plaintiff

to age discrimination in violation of ADEA.

      36.    Defendant was on notice of this at least by Plaintiff’s

complaints, and refused to correct the inequity.

      37.    Defendant’s conduct constitutes willful age discrimination

against Plaintiff.

      38.    Successful Plaintiff is entitled to reimbursement of the costs

and attorneys’ fees expended in successfully prosecuting an action under

ADEA.

                          REQUEST FOR RELIEF

      WHEREFORE, it is respectfully prayed that this court grant the

following relief:

              a) An Order, pursuant to the Declaratory Judgment Act, 28 U.S.C.
                 §§ 2201-2202, declaring Defendants’ actions as described in the
                 Complaint as unlawful and in violation of Wisconsin Law and
                 applicable regulations and as dilatory or otherwise unjust as
                 defined by Wisconsin Law;

              b) An Order finding that Defendant violated the ADEA;



                                       7
         Case 2:21-cv-00246-WED Filed 02/23/21 Page 7 of 8 Document 1
               c) An Order finding that Defendant’s violations of law were dilatory
                  or otherwise unjust;

               d) Judgment against Defendant in the amount equal to
                  Plaintiff’s lost wages in back pay and front pay for
                  Defendant’s violations of ADEA;

               e) An award of liquidated damages under the ADEA;

               f) An award of reinstatement under the ADEA;

               g) An award in the amount of all costs and attorneys’ fees incurred in
                  the course of prosecuting these claims as well as pre-judgment and
                  post-judgment interest; and

               h) Such other relief as the Court deems just and equitable.


                              DEMAND FOR JURY TRIAL

         Plaintiff hereby requests a jury trial pursuant to FED. R. CIV. P.

38(b).


Dated this 23rd day of February, 2021.

                                                 Respectfully
                                                 submitted,


                                                  s/ Maxwell C Livingston
                                                 Maxwell C Livingston
                                                 SBN 1084764
                                                 Law Offices of Maxwell Charles
                                                 Livingston,
                                                 16601 W Greenfield Ave
                                                 New Berlin, WI 53151
                                                 Telephone: (262) 317-9717
                                                 Fax: (866) 433-4321
                                                 Email: max@maxlivingstonlaw.com




                                        8
          Case 2:21-cv-00246-WED Filed 02/23/21 Page 8 of 8 Document 1
